Title: From James Madison to William Pinkney and Others, 22 April 1815
From: Madison, James
To: Pinkney, William


                    
                        April 22. 1815
                    
                    I have recd. fellow Citizens, the congratulations upon the conclusion of an honorable peace with G. B, which you have communicated on the part of a numerous & respectable meeting of Republican Citizens of the City & precincts of Baltimore.
                    A candid review of the trials to which our Country has been exposed, & of its conduct previous & subsequent to the appeal to arms, will always do equal justice to its love of peace, and its energies in war; to the stability of its political Institutions, amid threatening shocks, and the public spirit wch. animated, and was in turn cherished by them; to its respect for the rights of other nations, & its firmness in asserting its own.
                    The present Generation, in disregarding temporary interests, when brought into competition with essential rights and National character, the only foundations of lasting prosperity, has emulated the wisdom and the virtue of that which bequeathed to it the blessings of freedom & Independence; and it will have the happiness of handing down the precious Trust, with additional security and lustre to the generations which are to follow.
                    A comparison of the present situation of our Country in its own eyes, and in the eyes of the world, with the degradation inviting future insults, in which it would have been left by an unresisted accumulation of oppressions, will convey to discerning minds & to american hearts, the value of what has been done, and the compensation for what has been suffered.
                    For the success which has placed us on the high ground which calls for our common congratulations, too much praise cannot be given to the warriors who on both elements, have fought so gloriously the battles of their Country; nor to the great body of Citizens, whose patriotism, has borne every sacrifice & braved every danger.
                    In the varied scenes which have put to the test, the constancy of the Nation, Baltimore ranks among the portions most distinguished for devotion to the public cause. It has the satisfaction to reflect that it boldly & promptly espoused the resort to arms when no other honorable choice remained; that it found in the courage of its Citizens, a rampart against the assaults of an enterprizing force; that it never wavered nor temporized with the vicisitudes of the contest; and that it has had an ample share in the exertions which have brought it to an honorable conclusion.
                    For the favorable light in which your kind partiality has regarded my participation in the public Counsels and measures, throug[h]out the arduous period now so auspiciously terminated, I tender my thanks with my respects & my best wishes.
                    
                        J. M
                    
                 